DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention VI (claims 12-19) and species (upregulating SPAG7 gene expression via transfecting an overexpression vector containing SPAG7 gene) in the reply filed on 9/9/21 is acknowledged.
The non-elected species in claim 13 (increasing the copies of SPAG7, activating the expression of SPAG7, activating a promoter that regulates the expression of the SPAG7 gene, inhibiting a transcription factor that negatively regulates the expression of the SPAG7 gene, interfering a suppressor that inhibits the expression of the SPAG7 gene by using an RNAi technology, inhibiting transcription expression of microRNA that promotes mRNA degradation of SPAG7 gene, introducing microRNA that promotes SPAG7 gene expression, introducing molecules that promote the SPAG7 gene encoded protein, inhibiting proteins that negatively regulate the expression of SPAG7 gene, and promoting the expression of factors and proteins that promote the expression of SPAG7 gene) are rejoined with the elected species.
Claims14; up-regulating expression of ARHGAP11A gene or protein, reducing expression of C16ORF7 gene or protein in claims 12 and 13; and determining the expression level of ARHGAP11A or protein in a sample and determining the expression level of C16ORF7 gene or protein in a sample in claims 15-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/21.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Improper Markush Rejection
Claims 12, 13, and 15-19 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The Markush grouping of determining the expression of ARHGAP11A gene or protein, determining the expression level of SPAG7 gene or protein, and determining the expression level of C16ORF7 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each gene or protein has a different structure and function and would require different method steps and materials to carry out each method.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention broadly reads on a genus of compounds that upregulate expression of SPAG7 gene or protein in a subject need thereof.
The applicant contemplates a very large number of compounds including increasing the copies of SPAG7, activating the expression of SPAG7, activating a promoter that regulates the expression of the SPAG7 gene, inhibiting a transcription factor that negatively regulates the expression of the SPAG7 gene, interfering a suppressor that inhibits the expression of the SPAG7 gene by using an RNAi technology, inhibiting transcription expression of microRNA that promotes mRNA degradation of SPAG7 gene, introducing microRNA that promotes SPAG7 gene expression, introducing molecules that promote the SPAG7 gene encoded protein, inhibiting proteins that negatively regulate the expression of SPAG7 gene, and 
Applicant studied SPAG7 siRNA in microglia and detected increase expression of α-syn protein (page 11).  The protein is closely related to Alzheimer’s disease (AD), indicating that SPAG7 is not only closely related to AD, but also can be further used as therapeutic target for later drug research and development of AD (pages 11-12).  The applicants do not disclose if the microglia where in vitro or in vivo.    
The as-filed specification and prior art provide written description for a vector comprising a nucleic acid encoding SPAG7.  However, this does not provide written description for the genus of agents because this species does not provide a representative example of the claimed compounds.  Each species or sub-species embraced by the compounds has a different structure or function that does not share a substantial structure with the nucleic acid.  Other than contemplation of the other species embraced by the claimed genus, the applicants do not describe any structure that is considered essential for each species.  A search of the prior art does not disclose that these species are well known to the skilled artisan.  For example, other than the SPAG7 gene comprising a SPAG7 promoter there are no known promoters that regulate (increased or decreases) the expression of SPAG7.  There are no known transcription factors that negatively regulates the expression of SPAG7 gene.  There are no known suppressors that inhibits the expression of SPAG7 gene by using RNAi technology.  Applicant provides written description for SPAG7 siRNA but does not describe any siRNA that reduces the expression of SPAG7 suppressor.  Neither the specification nor the prior art disclose any microRNA that promotes mRNA degradation 
With respect to the genus of neurodegenerative diseases, the applicant contemplates three diseases, Alzheimer’s disease, Parkinson’s disease, and vascular dementia.  Parkinson and Alzheimer’s disease have a different pathology in different subjects.  The genus embraces a large number of diseases known in the prior art, including these three diseases.  A skilled artisan would possess the knowledge that α-synuclein (αSyn) has a key role in microglia-mediated inflammation which accompanies the development of Parkinson’s disease, dementia with Lewy bodies and AD.  The applicant appear to have written support for the diseases recite in claim 18.  The as-filed specification does not provide any written support for any other type of neurodegenerative disease that has decrease SPAG7 expression.  The prior art does not appear to disclose that decrease SPAG7 expression is associated with any other type of neurodegenerative disease.
With respect to the genus of samples obtained from a subject and diagnosing the subject as having a neurodegenerative disease, the as-filed specification contemplates a genus of samples and subjects but only provides written support for Alzheimer’s and blood sample.  The samples embraces any tissue, cell or organ from a subject and vary depending on the type of subject (overweight, age, etc.).  There is a substantial 
  The instant disclosure does not provide a “representative number of species” for any claimed genus to adequately describe or be considered representative of the entire genus.  There is substantial variation within each genus, and the applicants do not describe a sufficient variety of species to reflect the variation within the genus. (emphasis added). See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”).  See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus claimed in claims 12, 13, and 15-19 as of the effective filing date sought in the instant case. 

 
Claims 12, 13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The 
The claimed invention broadly embracing using any agent that upregulates the expression of SPAG7 gene or protein to treat a genus of neurodegenerative disease.
Applicant does not provide a working example of the claimed method.  The prior art does not teach that it was routine to practice the claimed method.  The skilled artisan would look to the specification for the teaching for how practice the claimed method.
The applicant studied SPAG7 siRNA in microglia and detected increase expression of α-syn protein (page 11).  The protein is closely related to Alzheimer’s disease (AD), indicating that SPAG7 is not only closely related to AD, but also can be further used as therapeutic target for later drug research and development of AD (pages 11-12).  The applicants do not disclose if the microglia where in vitro or in vivo.  In addition, if the microglia was from a healthy subject or a subject having a neurodegenerative disease.
It appears that applicant is indirectly trying to show enablement for the claimed method by extrapolating from the working examples to the claimed method.  Applicant appears to try to extrapolate from the results from the working examples showing that SPAG7 siRNA in microglia increased expression of the protein, then a skilled artisan could upregulate SPAG7 expression and this would result in decreased expression of the protein.  The invention does not appear to be enabled as of the effective filing date.  A person of skill in the art would understand that αSyn has a role in microglia-mediated inflammation which is involved in the development of Parkinson’s disease, dementia 
The claimed method embraces any method to upregulate SPAG7 gene or protein expression (gene therapy, antisense oligonucleotides, microRNA, transcription factors).  The generic methods embraced by the claimed method were known in the prior art.  However, this does not provide enablement for any of the methods embraced by the claimed invention.  Other than a nucleic acid encoding SPAG7 to a subject, none of the other products embraced by the other methods were known in the prior art.  For example, a search of the prior art does not teach any microRNA that can be used in the method either for promoting SPAG7 gene expression or an oligonucleotide that inhibits expression of microRNA that promoters degradation of SPAG7 gene.  In addition, 
In addition, with respect to a genus of neurodegenerative diseases, the specification contemplates any disease, but it appears that only Alzheimer’s disease, Parkinson’s disease and vascular dementia are associated with SPAG7 expression.  Neither the prior art of record nor the instant disclosure teach any other disease associated with SPAG7 expression.  Expression of α-Syn does not appear to be associated with any other type of neurodegenerative disease.
Furthermore, other than contemplating the claimed method steps and materials, the as-filed specification does not disclose how to make and use the claimed invention without an undue amount of experimentation.  See Genentech Inc. v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 clearly states: "Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.") Tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention."  Applicant cannot rely on the knowledge of one skilled in the art to supply information on the novel aspects of the claimed invention.  Thus, in view of the reasons 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635